COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §                 No. 08-19-00103-CR
 IN RE
                                                  §             ORIGINAL PROCEEDING
 ERIC FLORES,
                                                  §           ON PETITION FOR WRIT OF
 RELATOR.
                                                  §                    MANDAMUS

                                        JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso, Texas and

concludes that Relator’s petition for writ of mandamus should be dismissed for lack of jurisdiction.

We therefore dismiss the petition for writ of mandamus, in accordance with the opinion of this

Court.

         IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2019.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.